Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This is the Notice of Allowance for application number 16/271,477 AGRICULTURAL IMPLEMENT FRAME ASSEMBLY filed on 2/8/2019.  Claims 2-18 and 21-23 are allowed.  

Election/Restrictions
Claim 18 is allowable. The restriction requirement, as set forth in the Office action mailed on 1/26/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 13-17 , directed to an invention/species non-elected are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 10, the prior art teaches a rotating portion (24 in Wen), and a slot with guiding post (see Wen fig. 2), however it does not teach that the rotating portion is coupled with a corresponding circular bar and the rotating portion sleeves on the circular bar. 
With regards to claim 18, the prior art does not teach a plurality of sliders, each movably disposed at one of a corresponding bar in the plurality of bars and a corresponding leg in the plurality of legs; and a plurality of oblique supports, each having a first end portion pivotally connected with a corresponding slider in the plurality of sliders and a second end portion pivotally connected with the other of the corresponding bar in the plurality of bars and the corresponding leg in the plurality of legs.


Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        9/2/22